DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 which states “Y = M * X +C” it is not clear as to how the linear equation would be derived since the page 5 of the original specification merely states the formula but does not disclosed any details as how the linear equation derived. Further detail is needed.
Claim 4 which states “the analog-to-digital circuit being configured to sense a DC offset value of the audio source signal” it is not clear which DC offset value is the 
Claims 2-9 are rejected due to their dependency.
Claim 10 is rejected in the same manner as discussed above in claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Asada et al (US 20140314245 A1) (hereinafter, Asada).
Insofar claims 1 & 10 are understood, Asada (Fig. 8) teaches an audio device for reducing pop noise, adapted to compensate for a direct current (DC) offset of an audio source signal and output the audio source signal to an audio playing device, the audio device comprising: an adder (18) for processing an input signal a digital-to-analog circuit (DAC) coupled to the adder, the digital-to-analog circuit being configured to convert a calibration signal in a digital form to a calibration signal in an analog form: and an amplification circuit (AMP as shown in element 20) coupled to the digital-to-analog circuit, the amplification circuit being configured to process the calibration signal in the 
However, Asada does teach an arrangement which includes controller 11 being connected between equalizer 19 and communication unit 13 and wherein the arrangement would provide a small signal which considered as DC offset value to the adder 18 and wherein the controller having an arithmetic unit which may include an equation such as linear equation, thus the arrangement provides functionally equivalent to the linear operation circuit since the arithmetic unit is capable of performing the linear equation; and wherein the formula such as Y=M*X+C which considered as intended use (see paragraph 0015 for controller/arithmetic unit).
Accordingly, as an obvious consequence above, Asada further teaches a linear operation circuit for generating a DC' offset value based on a linear equation, a temperature parameter, a slope parameter and a constant, wherein the linear equation is Y=M*X+C; wherein Y is the DC offset value, X is the temperature parameter, M is the slope parameter, and C is the constant (which considered as intended use as mention above).
Regarding claim 2, further comprising a temperature sensor circuit (see paragraph [0234] and teaches temperature sensor) coupled to the linear operation circuit, the temperature sensing circuit generating the temperature parameter based on 
Regarding claim 3, further comprising a storage device (see Fig. 8, memory unit 12) coupled to the linear operation circuit, the storage device can be configured to store the slope parameter and the constant and output the slope parameter and the constant to the linear operation circuit.
Insofar claim 4 is understood, further comprising an analog-to-digital circuit (ADC 16FB) coupled to the amplification circuit, the analog-to-digital circuit being configured to sense a DC offset value of the audio source signal (see signal 14FB).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941.  The examiner can normally be reached on Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843